

115 HR 3496 IH: Public Library Innovation Space Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3496IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Ben Ray Luján of New Mexico (for himself, Mr. Takano, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Museum and Library Services Act to authorize grants to support the use of public
			 libraries for community economic development.
	
 1.Short titleThis Act may be cited as the Public Library Innovation Space Act. 2.Authorization of appropriationsSubsection (a) of section 214 of the Museum and Library Services Act (20 U.S.C. 9123(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)to carry out chapter 5, $10,000,000 for each of fiscal years 2018 through 2022..
 3.Public Library Makerspace GrantsSubtitle B of title II of the Museum and Library Services Act (20 U.S.C. 9101 et seq.) is amended by adding at the end the following:
			
				5Public library makerspace grant program
					265.Public library makerspace grant program
 (a)Program authorizedFrom the amounts provided under section 214(a)(3), the Director shall carry out a program under which the Director makes grants, on a competitive basis, to eligible partnerships to establish makerspaces at public libraries.
 (b)ApplicationsTo be considered for a grant under this section, an eligible partnership shall submit an application to the Director at such time, in such manner, and containing such information and assurances as the Director may require.
 (c)Selection of granteesIn selecting eligible partnerships to receive grants under this section, the Director shall consider—
 (1)the viability of the partnership making the application; (2)the ability of the partnership to meet the matching requirement described in subsection (d);
 (3)the potential of the project to provide social and economic benefits to the local community; (4)the support of local communities, government, and partners for the project;
 (5)the project’s potential for strengthening the involvement of diverse and underserved communities in entrepreneurship and economic development; and
 (6)the ability of the project to continue after the end of the grant period. (d)Matching requirement (1)In generalExcept as provided in paragraph (2), an eligible partnership shall contribute, for the activities for which the grant was awarded under this section, non-Federal matching funds in an amount equal to the amount of the grant.
 (2)WaiverThe Director may waive the requirement of paragraph (1) for any eligible partnership that the Director determines does not have adequate resources to meet such requirement.
 (e)ReportsNot less frequently than once annually, the Director shall submit to Congress a report that includes—
 (1)a description of the activities carried out with grants under this section; and (2)an assessment of the effect of the grant program on community economic development.
 (f)Treatment of makerspacesThe use of a makerspace supported by a grant under this section shall not be treated as a private business use under section 141(b) of the Internal Revenue Code of 1986.
 (g)Prohibition on construction activitiesAn eligible partnership that receives a grant under this section may not use grant funds, or matching funds contributed by the partnership under subsection (d), for construction activities at a public library that would provide extra square footage to house a makerspace.
 (h)DefinitionsIn this section: (1)Eligible partnershipThe term eligible partnership means a partnership that includes a public library and—
 (A)an economic development corporation; (B)a local government;
 (C)a State government; (D)an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (E)a museum; (F)an institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));
 (G)a nonprofit organization; (H)a corporation;
 (I)other entities identified by the Director; or (J)a combination of entities described in any of subparagraphs (A) through (I).
 (2)MakerspaceThe term makerspace means a facility (which may be a facility at a fixed location or a mobile unit) that is open to the public and provides individuals with access to—
 (A)tools, technology, and educational resources that are designed to enable such individuals to create physical goods, including prototypes; and
 (B)educational opportunities, including vocational training and assistance with early-stage business ventures.
								.
		